818 So.2d 557 (2002)
Charles M. PINION, Appellant,
v.
Barbara J. PINION, Appellee.
No. 2D01-837.
District Court of Appeal of Florida, Second District.
January 25, 2002.
Rehearing Denied March 13, 2002.
Joseph C. Hood, Tampa; and Donna S. Koch, Tampa, for Appellant.
Jose C. Gonzalez of Gonzalez & Weed, P.A., Tampa, for Appellee.
BLUE, Chief Judge.
Charles M. Pinion, the former husband, appeals from a final judgment of dissolution of marriage, arguing that the trial court committed numerous errors in its equitable distribution of the parties' assets, the award of permanent periodic alimony, the award of lump sum alimony, and the requirement that Mr. Pinion maintain life insurance. We affirm on all issues except for the requirement that Mr. Pinion maintain life insurance to secure the alimony obligation, which we reverse.
The parties had been married for thirty-two years at the time of the divorce. Their two children are now adults. The marriage's lifestyle was supported by a family business. We find no abuse of discretion in the equitable distribution and alimony awards. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). While this court may not have made the same decisions, neither are we able to state that the trial court abused its discretion in the decisions it made.
We do find error, however, in the trial court's requirement that Mr. Pinion maintain his life insurance policy on behalf of Barbara J. Pinion, the former wife. In the absence of special circumstances, a spouse cannot be required to maintain life insurance for the purposes of securing alimony obligations. See Kearley v. Kearley, 745 So.2d 987, 989 (Fla. 2d DCA 1999) (Altenbernd, J., concurring); Moorehead v. Moorehead, 745 So.2d 549, 552 (Fla. 4th DCA 1999). No special circumstances are present in this case.
Affirmed in part, reversed in part.
CASANUEVA and SALCINES, JJ., Concur.